*205Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Stevenson appeals the district court’s July 14, 2008, 2008 WL 2773764, order dismissing without prejudice Stevenson’s 42 U.S.C. § 1983 (2006) complaint. On October 1, 2009, the district court entered an order granting Stevenson’s motion for relief from the July 14 order and reopened the case as a pending action. Accordingly, we deny Stevenson’s motion for appointment of counsel and dismiss the appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.